Modified September 12, 1916.
On Petition for Rehearing.
(159 Pac. 969.)
Mr. Justice McBride
delivered the opinion of the court.
The petition for rehearing challenges the right of the Circuit Court to allow interest on the amount recovered, from the. tenth day of December, 1914, to the fifteenth day of April, 1915, the date of the decree entered in that court. Upon the authority of Richardson v. Investment Co., 66 Or. 353 (133 Pac. 773), and Sargent v. American Bank & Trust Co., 80 Or. 16 (156 Pac. 431), such allowance was erroneous, and the decree will be modified so as to eliminate that item. In all other respects we adhere to the views expressed in our former opinion. Modified on Rehearing.
Mr. Chief Justice Moore, Mr. Justice Burnett and Mr. Justice Benson concur.